1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. CV 19-07102-AB (JPR)
11    BRIAN WHITAKER,

12                    Plaintiff,
                                                  ORDER DISMISSING CIVIL
      v.                                          ACTION
13
14    JAMES W. SCOVEL, in individual
      and representative capacity as trustee of
15    the James W. Scovel Trust dated March
      11, 2008; BUCHWEISS INC., a
16    California Corporation; and Does 1-10,
17                    Defendants.
18
19         THE COURT having been advised by counsel that the above-entitled action has
20   been settled;
21         IT IS THEREFORE ORDERED that this action is hereby dismissed without
22   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
23   open the action if settlement is not consummated. This Court retains full jurisdiction
24   over this action and this Order shall not prejudice any party to this action.
25
26
     Dated: November 12, 2019         _______________________________________
27                                    ANDRÉ BIROTTE JR.
28                                    UNITED STATES DISTRICT JUDGE
